*733Judgment, Supreme Court, New York County, entered June 25, 1974, unanimously reversed, on the law and on the facts, and a new trial granted solely on the issue of damages, with $60 costs and disbursements of this appeal to abide the event, unless the plaintiffs-respondents within 20 days of service upon them by the defendants-appellants of a copy of the order entered hereon, with notice of entry, serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdicts, and to the entry of an amended judgment, as follows: Karin Sehirrmeister $140,000 Erich Sehirrmeister $20,000. If the plaintiffs-respondents consent to the reductions, the judgment as so amended and reduced is affirmed, without costs and without disbursements. The amounts awarded by the jury were excessive and a judgment exceeding the amounts indicated is not warranted on this record. Concur— Stevens, J. P., Lupiano, Capozzoli and Lane, JJ.